Citation Nr: 1608421	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-09 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military duty service from September 1998 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the instant matter was most recently before it in March 2014, at which time the Board denied, among other things, entitlement to service connection for a low back disability, to include as secondary to service-connected right knee patellofemoral syndrome.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) and in an October 2015 memorandum decision, the Court set aside that portion of the Board's March 2014 decision that had denied service connection for a back disability and remanded the matter for further proceedings consistent with its decision.  The remainder of the Board's March 2014 decision was affirmed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In a 2009 opinion, the Veteran's private chiropractor indicated that "[i]t is unknown how much of the aforementioned curvature was present at the time of [the Veteran's] enlistment . . . the pelvic tilt may have been caused by damage to one leg resulting in the patient having to walk with a limp or a limp while wearing a brace or cast."  He also stated "usually pelvic tilt causes or contributes to the destabilization of the lower back and a curvature results due to the adherence to the laws of gravity while walking upright."  

As discussed by the Court, the Veteran's service treatment records (STRs) contain potentially relevant evidence not previously discussed by the Board.  Specifically, in September 1998, it was noted that the Veteran's gait was mildly antalgic and that he favored his right leg.  In 1999, the Veteran was treated for Achilles tendonitis, and he is now service-connected for residuals of that condition.  In August 1999, the Veteran was placed in a leg cast for three weeks for treatment related to his Achilles tendon.  

In light of the 2009 private chiropractor's statement and the above-identified STRs, the Board finds it necessary to remand the Veteran's claim of service connection for a back disability for further development.  This is so because the 2009 private chiropractor's statement is more general in nature than specific to the facts of the Veteran's case such that it cannot be relied upon to support an award of service connection for the Veteran's low back disability.  The statement does, however, suggest that the development of additional medical evidence is necessary, as the VA examiner who examined the Veteran in 2008 did not consider whether the Veteran's in-service treatment for his Achilles tendonitis may have caused or contributed to any his current back disability.  Moreover, additional clarification is needed as to the nature of diagnosed scoliosis.  Finally, upon remand, any updated treatment records should also be secured.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  With any necessary assistance from the Veteran, attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Then arrange for a VA physician to review the Veteran's claims folder and provide an opinion as to the nature and etiology of any currently diagnosed back disability.  No additional examination is necessary, unless the examiner determines otherwise. 

Upon reviewing the claims folder, the examiner should address the following:

(a) Is the Veteran's diagnosed levoconvex scoliosis a developmental defect or a developmental disease?  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

(b) If the diagnosed scoliosis is a developmental defect, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service.  If the answer to the above question is "Yes," please describe the resultant disability.

(c) (1) If the diagnosed scoliosis is a developmental disease, did this disease, which was not noted on the Veteran's service entrance examination, "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty in September 1998?

(2) If the scoliosis clearly and unmistakably existed prior to service, was this disease "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  Note: In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease. 

(3) If the scoliosis did not clearly and unmistakably exist prior to service, then assume for the purposes of answering the following questions that the claimed condition did not exist prior to service.  
Is it at least as likely as not (50 percent or greater probability) that the Veteran's scoliosis: (a) had its clinical onset during service or is related to any in-service disease, event or injury; (b) is proximately due to the Veteran's service-connected right knee disability and/or right Achilles tendon tear residuals; or (c) is aggravated beyond the normal progression of the disease by the Veteran's service-connected right knee disability and/or right Achilles tendon tear residuals?  In providing these opinions, please review the 2009 private chiropractor's statement and opine specifically on whether any current back disability can be traced, even in part, to the Veteran's antalgic gait noted in service in September 1998 and/or to the treatment afforded therein for his Achilles tendonitis, to include having been placed in a cast for three weeks in August 1999.  

(d) Is it at least as likely as not (50 percent or greater probability) that currently diagnosed chronic low back sprain: (1) had its onset in or is otherwise related to service; (2) is proximately due to the Veteran's service-connected right knee disability and/or right Achilles tendon tear residuals; or (3) is aggravated beyond the normal progression of the disease by the Veteran's service-connected right knee disability and/or right Achilles tendon tear residuals?  In addressing this question, the examiner should review the 2009 private chiropractor's statement and opine specifically on whether any current back disability can be traced, even in part, to the Veteran's antalgic gait noted in service in September 1998 and/or to the treatment afforded therein for his Achilles tendonitis, to include having been placed in a cast for three weeks in August 1999.  

Regardless of whether the clinician's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  With regard to the issue of secondary service connection, the clinician must provide an opinion as to both causation and aggravation and is reminded that merely stating that it is his/her opinion that any back disability was not caused or aggravated by a service-connected disability is not sufficient.  In other words, an explanation of why or why not the Veteran's service-connected right knee and/or right Achilles tendon tear has caused or made worse any back disability should be set forth.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his attorney and afford them an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

